DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant's request for reconsideration filed on February 14, 2022 was received.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on December 08, 2020. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Hollingsworth on June 14, 2022.  The application has been amended as follows:

1.(Currently amended) A method of forming a porous structure, comprising: mixing a solvent with a curable material comprising a thermoset monomer precursor which disperses in the solvent to form a mixture comprising greater than 50% solvent content; three-dimensionally printing the mixture on a substrate using a three-dimensional (3D) printer; increasing, after three-dimensionally printing, a viscosity of the mixture; curing the curable material on the substrate to allow polymerization of the curable material while a shape of the curable material is maintained by the solvent; and removing the solvent from the structure, the structure comprising pore diameters that are below a resolution of the 3D printer, wherein the pore diameters range from 10 to 100 µm.

6. (Currently amended) The method of claim 1, wherein increasing the viscosity of the mixture comprises using shear controlling particles in the mixture.

10. (Currently amended) The method of claim 1, wherein curing the curable material and removing the solvent causes shrinkage less than about 20% of the structure.

16. (Currently amended) The method of claim1, wherein three dimensionally printing the mixture comprises ink jet printing the mixture.

17. (Currently amended) The method of claim1, wherein three dimensionally printing the mixture comprises extruding the mixture.

Claims 15 and 35-36 are cancelled.  

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0202811 A1) on Claims 1-3, 7, 10, 11, 15, 17, 18, and 32-40 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found on page 20, lines 10-12 of the current specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0202811 A1) as applied to claims 1-3, 7, 10, 11, 15, 17, 18, and 32-40, and further in view of Quintero et al. (US 2018/0085103 A1) on Claims 12-14, and 31 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found on page 20, lines 10-12 of the current specification.  

Rejoinder
Claim 1 is allowable. Claims 4-6, 8-9, and 16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on July 10, 2020, is hereby withdrawn and claim 4-6, 8-9, and 16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Reasons for Allowance
Claims 1-14, 16-18, 31-34, and 37-40 are allowed.  The closest prior arts of record, Wang does not teach nor suggest removing the solvent from the structure, the structure comprising pore diameters that are below a resolution of the 3D printer, wherein the pore diameters range from 10 to 100 µm as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717